Fourth Court of Appeals
                               San Antonio, Texas
                                     June 10, 2016

                                 No. 04-16-00133-CV

                                James Clinton COYLE,
                                      Appellant

                                          v.

                           COYLE FAMILY FARM, INC.,
                                   Appellee

                  From the County Court at Law, Medina County, Texas
                                 Trial Court No. 3208
                        Honorable Vivian Torres, Judge Presiding


                                    ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 8, 2016. No Further Extensions.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court